UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE #333-30176 NEW MEXICO SOFTWARE, INC. (Exact name of Registrant as specified in charter) NEVADA 91-1287406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5021 Indian School Road, Suite 100 Albuquerque, New Mexico 87110 (Address of principal executive offices)(Zip Code) (505) 255-1999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [] NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [_] NO [X] The number of shares outstanding of each of the issuer’s classes of common stock at August 12, 2011 was 144,835,594. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4T.CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 23 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5.OTHER INFORMATION 23 ITEM 6.EXHIBITS 23 SIGNATURES 24 2 ITEM 1.FINANCIAL STATEMENTS New Mexico Software, Inc. Consolidated Balance Sheets (Rounded to the nearest thousand) June 30, December 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Prepaid expenses and other assets Total current assets Furniture, equipment and improvements, net Security deposits Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue Notes payable - Capital lease Total current liabilities Long-term liabilities Capital lease - long-term portion Total long-term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 500,000 shares authorized, 0 shares issued and outstanding as of 6/30/10 - - Common stock, $0.001 par value, 200,000,000 shares authorized, 144,835,594 shares issued and outstanding as of 6/30/10 Paid-in capital Subscriptions payable Deferred compensation Accumulated deficit Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 New Mexico Software, Inc. Consolidated Statements of Operations (Rounded to the nearest thousand) For the three months ended For the six months ended June 30, June 30, Gross revenues $ Cost of services Gross profit Operating costs and expenses: General and administrative Depreciation and amortization Research and development Bad debt expense - - Total operating costs and expenses Net operating loss ) Other income (expense): Interest income - - Interest expense ) Gain on sale of obsolete inventory - - Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Loss per share - basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic The accompanying notes are an integral part of these financial statements. 4 New Mexico Software, Inc. Consolidated Statements of Cash Flows (Rounded to the nearest thousand) For the six months ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Common stock issued for services Inventory revaluation - Depreciation and amortization Depreciation and amortization allocated to cost of goods sold Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets Accounts payable ) ) Customer deposits - Accrued expenses ) Deferred revenue ) ) Net cash provided (used) by operating activities ) ) Cash flows from investing activities Acquisition of fixed assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities Proceeds from note payable - Repayment of principle under capital lease ) ) Subscriptions payable - Net cash provided by financing activities ) Net increase in cash equivalents ) Cash equivalents - beginning Cash equivalents - ending $ $ Supplemental disclosures: Interest paid $ $ Assets acquired under capital lease $ $ The accompanying notes are an integral part of these financial statements. 5 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE A – BASIS OF PRESENTATION The interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein.It is suggested that these interim financial statements be read in conjunction with the financial statements of the Company for the year ended December 31, 2010 and notes thereto included in the Company's Form 10-K.The Company follows the same accounting policies in the preparation of interim reports. Results of operations for the interim periods are not indicative of annual results. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES [1] Revenue recognition: The Company’s revenues are generally classified into four main categories: radiological services, software usage fees, software hosting and maintenance, and cardiology services. The Company also occasionally derives revenue from hardware sales associated with sales of our various software products, fees for customization or modification to our core software product, scanning services and other services such as consulting, training and installation.The Company recognizes revenue in accordance with Statement of Position ASC Topic 985 Software Revenue Recognition as amended. Revenue from proprietary software sales that does not require further commitment from the Company is recognized upon persuasive evidence of an arrangement as provided by agreements executed by both parties, delivery of the software, and determination that collection of a fixed or determinable fee is probable.These sales are generally direct purchases of a software product and there is no other involvement by the Company. The Company offers with certain sales of its software products, software maintenance, upgrade and support arrangements. These contracts may be elements in a multiple-element arrangement or may be sold in a stand-alone basis. Revenues from maintenance and support services are recognized ratably on a straight-line basis over the term that the maintenance service is provided. The Company typically charges 17% to 21% of the software purchase price for a 12-month maintenance contract with discounts available for longer-term agreements. The complexity of the software determines the percentage that is charged to any individual customer, and that percentage remains consistent upon renewal unless there is a change in the software or the terms of the agreement. 6 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) [1] Revenue recognition (continued): Charges for hosting are likewise spread ratably over the term of the hosting agreement, with the typical hosting agreement having a term of 12 months, with renewal on an annual basis.The Company sells some hosting contracts in conjunction with the sale of software, and some hosting contracts without an associated software sale.When the hosting arrangement is sold in conjunction with a software sale, the Company allocates a portion of the fee to the software license.Hostingservices do not require the customer to purchase the software license, and for those hosting contracts that are sold without an associated software sale, the customer has neither the right nor the ability to operate the software on its own. Should the sale of software involve an arrangement with multiple elements (for example, the sale of a software license along with the sale of maintenance and support to be delivered over the contract period), the Company allocates revenue to each component of the arrangement using the residual value method based on the fair value of the undelivered elements. The Company defers revenue from the arrangement equivalent to the fair value of the undelivered elements and recognizes the remaining amount at the time of the delivery of the product or when all other revenue recognition criteria have been met. Fair values for the ongoing maintenance and support obligations are based upon separate sales of renewals of maintenance contracts. Fair value of services, such as training or consulting, is based upon separate sales of these services to other customers.The Company follows the guidance in ASC Topic 605, Accounting for Performance of Construction-Type and Certain Production-Type Contracts for custom software development arrangements that require significant production, customization or modification to its core software.Revenue is generally recognized for such arrangements under the percentage-of-completion method.Under percentage-of-completion accounting, both the product license and custom software development revenue are recognized as work progresses based on specific milestones in accordance with ASC 605-25.The Company believes that project milestones based on completion of specific tasks provide the best approximation of progress toward the completion of the contract.At June 30, 2011 and June 30, 2010, there were no custom software development arrangements in progress. The Company follows the guidance in FASB ASC Topic 605, Accounting for Performance of Construction-Type and Certain Production-Type Contracts for custom software development arrangements that require significant production, customization or modification to its core software.Revenue is generally recognized for such arrangements under the percentage-of-completion method.Under percentage-of-completion accounting, both the product license and custom software development revenue are recognized as work progresses based on specific milestones in accordance with FASB ASC Topic 450.The Company believes that project milestones based on completion of specific tasks provide the best approximation of progress toward the completion of the contract.At June 30, 2011 and June 30, 2010, there were no custom software development arrangements in progress. The Company also occasionally derives revenue from the sale of third party hardware, which is billed as a separate deliverable under consulting or custom development contracts.Revenue from radiological services, cardiology services, software installation, and any training or consulting services is recognized when the services are rendered.These revenues include services that are not essential to the functionality of the software.If these services are included in a software agreement with multiple elements, amounts are allocated to these categories based on the estimated number of hours required to complete the work, which is the same criteria used to bill for the services separately.License revenue is recognized ratably over the term of the license. 7 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) [1] Revenue recognition (continued): Amounts collected prior to satisfying the above revenue recognition criteria are included in deferred revenue. The application of ASC 605, as amended, requires judgment, including a determination that collectibility is probable and the fee is fixed and determinable. The Company follows the guidance provided by SEC Staff Accounting Bulletin (SAB) No. 101, Revenue Recognition in Financial Statements and SAB No. 104, Revenue Recognition, which provide guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. Due to uncertainties inherent in the estimation process it is at least reasonably possible that completion costs for contracts in progress will be further revised in the near- term. The cost of services, consisting of staff payroll, radiologists’ fees, outside services, professional licenses and insurance, communication costs and supplies, is expensed as incurred. [2] Cash and cash equivalents: The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.At June 30, 2011, the Company had no cash and cash equivalents that exceeded federally insured limits. [3] Trade Accounts Receivable: The Company extends unsecured credit to customers under normal trade agreements which generally require payment within 30 - 45 days.Accounts not paid within 15 days after their original due date are considered delinquent.Unless specified by the customer, payments are applied to the oldest unpaid invoice.Accounts receivable are presented at the amount billed. The Company also estimates an allowance for doubtful accounts, which amounted to $38,000 and $47,000 at June 30, 2011 and 2010, respectively.The estimate is based upon management’s review of all accounts and an assessment of the Company’s historical evidence of collections.Specific accounts are charged directly to the reserve when management obtains evidence of a customer’s insolvency.Charge-offs, net of recoveries, amounted to $27,000 and $0 for the six months ended June 30, 2011 and 2010, respectively. [4] Furniture, equipment and improvements: Furniture, equipment and improvements are recorded at cost. The cost of maintenance and repairs is charged against results of operations as incurred. Depreciation is charged against results of operations using the straight-line method over the estimated economic useful life. Leasehold improvements are amortized on a straight-line basis over the life of the related lease. 8 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) [5] Per share data: The basic and diluted per share data has been computed on the basis of the net loss available to common stockholders for the period divided by the historic weighted average number of shares of common stock.All potentially dilutive securities have been excluded from the computations since they would be antidilutive, however, these dilutive securities could potentially dilute earnings per share in the future. Options and warrants exercisable for 1,962,250 and 15,068,500 shares of common stock have been excluded from the diluted loss per share calculation for the years ended June 30, 2011 and 2010, respectively, because inclusion of such would be antidilutive. [6] Advertising expenses: The Company expenses advertising costs which consist primarily of direct mailings, promotional items and print media, as incurred. Advertising expenses amounted to $3,000 and $0 for the six months ended June 30, 2011 and 2010, respectively. [7] Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. [8] Stock-based compensation: The Company adopted ASC Topic 505, Share-Based Payment, effective January 1, 2006. ASC 505 requires the recognition of the fair value of stock-based compensation in net income. Stock-based compensation primarily consists of stock options. Stock options are granted to employees at exercise prices equal to the fair market value of our stock at the dates of grant. The Company now recognizes the stock-based compensation expense over the requisite service period of the individual grantees, which generally equals the vesting period. The Company provides newly issued shares to satisfy stock option exercises.There were 0 and 0 option awards granted to employees and directors in the six months ended June 30, 2011 and 2010, respectively.During the six months ended June 30, 2011 and 2010, the Company did not have expenses related to option grants to employees and directors. [9] Software development: The Company accounts for computer software development costs in accordance with Statement of Financial Accounting Standards No. 86, "Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed". As such, all costs incurred prior to the product achieving technological feasibility are expensed as research and development costs. Technological feasibility is generally achieved upon satisfactory beta test results. Upon achieving technological feasibility, programming costs are capitalized and amortized over the economic useful live which is estimated to be two years. There were no capitalized software development costs as of June 30, 2011 and 2010. 9 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) [10] Recent pronouncements: The Company’s management has reviewed all of the FASB’s Accounting Standard Updates through June 30, 2011 and has concluded that none will have a material impact on the Company’s financial statements.Management does not believe that any other recently issued but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying consolidated financial statements. NOTE C – GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred cumulative net losses of approximately $15,216,000 since its inception and requires capital for its contemplated operational and marketing activities to take place. The Company’s ability to raise additional capital through the future issuances of the common stock is unknown. The obtainment of additional financing, the successful development of the Company’s contemplated plan of operations, and its transition, ultimately, to the attainment of profitable operations are necessary for the Company to continue operations. The ability to successfully resolve these factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements of the Company do not include any adjustments that may result from the outcome of these aforementioned uncertainties. NOTE D - FURNITURE, EQUIPMENT, AND IMPROVEMENTS Furniture, equipment, and improvements as of June 30, 2011 consisted of the following: Computers Furniture, fixtures and equipment Automobiles Leasehold improvements Accumulated depreciation ) $ Depreciation expense for the six months ended June 30, 2011 and 2010 was $8,000 and $10,000, respectively. 10 New Mexico Software, Inc. Notes to the Financial Statements (Unaudited) NOTE E – CAPITAL TRANSACTIONS Common stock: During the six month period ended June 30, 2011, the Company effected no stock transactions. Warrants: During the six month period ended June 30, 2011, there were no warrants issued and none were exercised.No warrants are outstanding as of June 30, 2011. Stock options: Stock options employees and directors – During the six months ended June 30, 2011 and 2010, the Company made no grants of stock options to employees or directors. Stock options non-employees and directors – During the six months ended June 30, 2011 and 2010, the Company made no grants of stock options for services. Exercise prices and weighted-average contractual lives of stock options outstanding as of June 30, 2011, are as follows: Options Outstanding Options Exercisable Weighted Average Weighted Average Weighted Average Exercise Prices Number Outstanding Remaining Contractual Life Exercise Prices Number Exercisable Exercise Price $
